Motion Granted, Appeal Dismissed and Memorandum Opinion filed
December 20, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00719-CV

               BUG STATE PEST CONTROL, INC., Appellant

                                          V.

  ACCUTROL EXTERMINATING & MOSQUITO SYSTEMS, LLC;
ACCUTROL PEST MANAGEMENT, LLC; AND BRYAN ZENTKOVICH,
                     Appellees

                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-51567


                         MEMORANDUM OPINION

      This is an appeal from a final judgment signed August 30, 2021.      On
November 30, 2022, appellant filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1(a). The motion is granted.
      We dismiss the appeal.

                                                    PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                         2